Order, Supreme Court, New York County (Francis N. Pécora, J.), entered November 20, 1989, which granted defendant’s motion, pursuant to CPLR 3212, dismissing plaintiff’s complaint as barred by the Statute of Frauds, unanimously affirmed, with costs.
*555In this action for a finder’s fee, arising out of plaintiffs alleged performance of services in connection with defendant’s purchase of Rival Manufacturing Inc., the court properly applied New York’s Statute of Frauds, given the finding of sufficient contacts with this State, as well as New York’s paramount interest in protecting against unfounded claims, and the possibility of erroneous verdicts. (Intercontinental Planning v Daystrom, Inc., 24 NY2d 372, rearg denied 25 NY2d 959.) The writings relied upon by plaintiff do not, as a matter of law, satisfy the Statute of Frauds, since each is limited to specific transactions expressly referred to therein, and not the particular transaction for which plaintiff now seeks a fee. (See, Bazak Intl. Corp. v Mast Indus., 73 NY2d 113.) Concur—Milonas, J. P., Ellerin, Ross, Kassal and Rubin, JJ.